Opinion by
William W. Porter, J.,
The learned judge directed a verdict for the plaintiff. In this he committed error. There-were certainly two questions which should have been submitted to the jury. The first was whether the nineteen days during which the defendant waited to receive an answer to his order for the work, before giving notice of rescission, was a reasonable time. If it was, his act of rescission barred the plaintiff’s right of recovery, since the defendant’s letter of July 9 was a request to do work, not a reply closing a proposition theretofore made by the plaintiff.
The second was, whether the charge of the plaintiff was excessive in the number of hours alleged to have been expended upon the work. The defendant qualified himself to speak as one having special knowledge respecting the work ordered. He should have been permitted to. testify on this point. Having so testified, it was for the jury to say whether an excessive amount of time had been expended. The clock movements were purchasable in the retail market for $2.50 a piece. The charge of $30.00 for making some alterations in two of them, in connection with the plaintiff’s testimony, raised a question of fact that the jury should have been permitted to pass upon.
The assignments of error are sustained, the judgment is reversed and a venire facias de novo is awarded.